Title: From Thomas Jefferson to Samuel Huntington, 17 February 1781
From: Jefferson, Thomas
To: Huntington, Samuel



Sir
Richmond Feby 17. 1781.

By a Letter from General Greene dated Guilford C. House Feby.  10. we are informed that Ld. Cornwallis had burnt his own waggons in order to enable himself to move with greater facility and had pressed immediately on. The prisoners taken at the Cowpens were happily saved by the accidental rise of a Water course which gave so much time as to withdraw them from the reach of the enemy. Ld. Cornwallis had advanced to the Vicinities of the Moravian towns and was still moving on rapidly. His object was supposed to be to compel General Greene to an action, which under the difference of force they had would probably be ruinous to the latter. General Greene meant to retire by the way of Boyds ferry on the Roanoke. As yet he had lost little or no stores or baggage, but they were far from being safe. In the instant of receiving this intelligence we ordered a reinforcement of militia to him from the most convenient counties in which there was a hope of finding any arms. Some great event must arise from the present situation of things which for a long time will determine the condition of southern affairs. I shall direct the prisoners of the Cowpens to be marched on through this State to such place as you shall please to determine on for their station.

Arnold lies close in his Quarters. Two days ago I received information of the arrival of a 64 gun ship and two frigates in our bay, being part of the fleet of our good ally at Rhode island. Could they get at the British fleet here they are sufficient to destroy them. But these being drawn up into Elizabeth river, into which the Sixty four cannot enter, I apprehend they could do nothing more than block up the river. This indeed would reduce the enemy as we could cut off their supplies by land: but the operation being lengthy would probably be too dangerous to the auxiliary force. Not having as yet had any particular information of the designs of the french commander I cannot pretend to say what measures this aid will lead to.
Our proposition to the Cherokee chiefs to visit Congress for the purpose of preventing or delaying a rupture with that nation was too late. Their distresses had too much ripened their alienation from us, and the storm had gathered to a head when Major Martin got back. It was determined to carry the war into their country rather than await it in ours, and I have it in my power to inform you, that thus disagreeably circumstanced the issue has been successful. The Militia of this State and north Carolina penetrated into their country, burnt almost every town they had amounting to about 1000 houses in the whole, destroyed 50,000 bushels of grain killed 20 and took 17 prisoners. The latter are mostly women and  Children. I inclose your Excellency the particulars as reported to me. Congress will be pleased to determine on Colo. Campbells proposition to build the fort at the confluence of the Holston and Tanissee.
I have the honor to be with great respect Your Excellency’s Mo. obdt. & Most hble. Servt.,

Th: Jefferson


P.S. Since writing the above I receive information which tho’ not authentic, commands attention, that Ld. Cornwallis had got to Boyd’s ferry on the Staunton branch of Roanoke on the 14th. I am issuing orders in consequence to other counties to embody and march all the men they can arm. In this fatal situation without arms there will be no safety for the Convention troops but in their removal, which I shall accordingly order. The prisoners of the Cowpens were at New London (Bedford Court house) on the 14th.

